Exhibit 10.42

 

 



THIRD AMENDMENT

TO THE LEASE AGREEMENT AND OTHER ARRANGEMENTS

 

Under this agreement, and in the best form of law,

 

SÃO MARTINHO S.A., company with registered office in the city of Pradópolis,
State of São Paulo, at Fazenda São Martinho, CEP 014850-000, registered with the
Taxpayers’ Registry of the Ministry of Finance under no. CNPJ/MF
51.466.860/0001-56, herein represented under the terms in its By-Laws,
hereinafter referred to as “LESSOR”, or “São Martinho”;

 

SMA INDÚSTRIA QUÍMICA LTDA., limited liability company with registered office in
the city of Pradópolis, State of São Paulo, at Fazenda São Martinho, CEP
014850-000, registered with the Taxpayers’ Registry of the Ministry of Finance
under no. CNPJ/MF 12.065.083/0001-86, herein represented under the terms in its
By-Laws, hereinafter referred to as “LESSEE”, or, “SMA Indústria”

 

And, as Intervening Parties and Guarantors:

 

AMYRIS BRASIL LTDA., limited liability company, with registered office at Rua
James Clerk Maxwell, 315, Techno Park, in the city of Campinas, State of São
Paulo, Brazil, registered with the Taxpayers’ Registry of the Ministry of
Finance under no. CNPJ/MF 09.397.224/0001-20, herein represented under the terms
in its By-Laws (hereinafter referred to as “Amyris Brasil”);

 

AMYRIS INC., company duly incorporated and existing under the laws of the State
of Delaware, United States of America, with registered office at 5885 Hollis
Street, Suite 100, Emeryville, State of California, United States of America,
herein represented under the terms in its By-Laws (hereinafter referred to as
“ABI” and jointly with Amyris Brasil “Amyris”).

 

(Lessor and Lessee hereinafter referred jointly as “Parties” or, separately as
“Party”).

 

Whereas:

 

(i)   São Martinho and Amyris have amended the Share Purchase and Sale Agreement
(“SPA”) executed on 8/31/2015 on this date to set forth a new term for the
transfer of assets; and

 

(ii)   Under the terms in the SPA, the Parties and Amyris agreed upon altering
the term of the lease of the Property to December 31, 2017, as result of Amyris
obligation to transfer the assets of SMA Indústria to a different location upon
termination of that term,

 

The Parties agree, and under the terms of current laws, upon executing the Third
Amendment to the Lease Agreement and Other Arrangements (“Third Amendment”),
under the following terms and conditions:

 

1.    The Parties choose to amend the term of the Agreement agreed upon in the
Second Amendment to December 31, 2017.

 

1.1.             The Parties agree that the LESSEE may be entitled to terminate
the Agreement early should the transfer of Assets be concluded before December
31, 2017, with no penalties.

 

1.1.1.          In case of early termination of the Agreement by the LESSEE,
under the terms in clause 1.1 above, the LESSEE shall remain responsible for
rents and ordinary expenses (like power, water, taxes, telephone, etc.) until
acceptance of the keys by the LESSOR.

 

1.2.            For avoidance of doubts, the Property is to be delivered by the
LESSEE to the LESSOR free of any people and goods, under perfect use conditions,
except for regular wear and tear.

 

 [stamp4.jpg]

 

 

1





 

2.     The LESSEE and Amyris hereby agree upon arranging the removal of all the
machinery, equipment, and other assets from the Property prior to the
termination of the new term of this agreement.

 

2.1.             If, after December 31, 2017, the LESSOR finds that the Property
is not fully free of goods and people, the LESSOR may, at its sole discretion,
adopt all measures needed to complete vacate the Property, disposing materials,
equipment and/or other assets that are located in the Property as deemed to be
appropriate and charging from the LESSEE all costs and expenses required for
such disposal, without prejudice to the terms in item 3 below.

 

3.                  Should the LESSEE delay the delivery of the Property free of
assets or people, the LESSEE shall pay to the LESSOR a fine of R$ 1,500.00 (one
thousand and five hundred reais) per late day, without prejudice of appropriate
legal measures to safeguard the rights of the LESSOR and the amounts
corresponding to the lease and ordinary expenses of the Property that are still
due by the LESSEE.

 

4.     Amyris Brasil and ABI hereby represent to be aware and agree upon the
terms and conditions of the Lease Agreement and the first amendment, as well as
with all obligations set forth hereunder and in the Lease Agreement and the
first amendment, being jointly responsible with the LESSEE.

 

5.     All other terms in the Agreement and the First and Second Amendments that
have not been expressly amended by this Third Amendment and that are not in
conflict with the terms hereunder shall remain unchanged, and shall be part of
the amended agreement, for all legal purposes.

 

In witness whereof, the Parties sign this Agreement in four (4) counterparts of
equal tenor and form, before two witnesses, to produce all legal effects.

 

São Paulo, September 1, 2016

 

LESSOR:

 

  [Signature]   [Signature]     [illegible] SÃO MARTINHO S.A. [illegible]  





 

LESSEE:

 



  /s/ Eduardo Loosli   /s/ Erica Baumgarten     Eduardo SMA INDÚSTRIA QUÍMICA
S.A. Erica B.  





 

INTERVENING PARTIES:

 



  /s/ Eduardo Loosli   /s/ Erica Baumgarten     Eduardo AMYRIS BRASIL LTDA Erica
B.  



 



    /s/ John Melo       AMYRIS INC.  





 

Witnesses:

 

1. [Signature]

Name: Hugo Carlos Brandão

RG No.

2. [Signature]

Name: Pamela Favrin

RG:

 

 [stamp6.jpg]

 

 

2



 

 